Title: From George Washington to Anthony Whitting, 4 September 1791
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia Septr 4th 1791.

Your letter of the 29th of last month came duly to hand, with the report of the preceeding week, and I am sorry to find by them that the weather had become dry again, but as we have had some fine rain here in the course of last week—as it is now raining, and has been doing so near twelve hours—and has all the appearances of a general rain, I hope in your next to hear, that you have participated in them, and that your crops are benefitted thereby, & not very unpromising.
I am very sorry to hear that no more ground was sown in Buck-wheat for a Crop than the remains of No. 5 at Dogue run. The want of it may be a serious misfortune to me, as your Oats have, and Corn may, turn out very short. The weather about the time Buckwheat ought to have been sown, was as dry here as it could be with you, & the ground broke up as hard; nevertheless

the Farmers persevered until they got in the seed & now nothing can be more promising than it is—the scanty crop of Corn therefore, to them will scarcely be felt in feeding their stock; & it was the apprehension of this that induced them, notwithstanding the difficulty in preparing of the ground, to encrease the quantity as a substitute; by doing which they will find their account in an ample provision for their Harvest.
Field No. 2 at Dogue run, is the next for Corn, & the one which, (if you find any advantage from the practice this year) you will list with furrows, thrown back to back on the unbroke earth, as was the case last Fall. I mean to adhere to my system at that Plantation, as the only one (in my opinion) that will ever restore my fields to any degree of fertility; for I see clearly that it is in vain to expect that they can be kept up by manure in the manner you speak of; and to crop them hard without, is like pushing a horse that has a long race to perform to his full speed at first; the result of which must be, that he will grow slower and slower every round he takes, until he is unable to move. I saw very little progress when I was last at home, in manuring by Cowpens; & none by Mud; & without these, it is impossible that the winter pens, & stables, can supply the dificiency. What then, besides vegitable manure and laying (in grass if possible) can keep the land in tolerable heart? or, if constantly in use, can save it from destruction? I speak from experience; for I used to get ten, twelve, and more bushels to the acre from Corn land laid down in wheat—and what do I get now—you can answer this! yet, I am willing that you should pursue your own course (except at Dogue Run) next year.
Among several sorts of Wheat which I sowed for experiments in the fall of 1788, there was a white wheat (not bearded) that I had conceived a very high opinion of, & intended to have gone largely into the growth of it; Can this be the white lammas which you condemn? that, and the yellow bearded, as it resists the Hessian fly, I meant to have propagated principally—I hope every precaution will be used to prevent the different kinds from mixing.
What has been done to the Dogue Run meadow since I left Mount Vernon? by the reports I perceive a good deal of labour has been bestowed on it, and am much pleased therewith. It would be a most desirable thing if the wet parts of the meadow

at the Mill, next to be prepared, could be well grubbed—cleansed—and broke up, as the lower part (now in Corn) was last Autumn, before the weather became too cold & wet to work in it. The same wish, as far as it is practicable to accomplish it, I would extend to the Swamp which is now ditching at French’s. The Summer, and early part of the Fall, are the only proper seasons for that sort of work.
I am very glad to hear of the good performance of the Mill. If Mr Evans or his brother, agreeably to the tenor of the enclosed letter, is not there by the time Mr Ball has compleated the other parts of the work, let him go on without; but with those parts first, as are mentioned in the letter. I send the license for erecting this machine[.] It is taken for one pair of stones only, because no more are employed in the manufacture of wheat.
Have you heard of the missing horse yet? I am certainly the most unlucky person living in horse flesh, on my Estate—& almost as bad indeed in other species of Stock, as no report is made without deaths; although I am always culling the old ones to prevent them. I remain Your friend &ca

Go: Washington

